STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                   NO.    2021       KW   1375

VERSUS


MICHAEL         SULLIVAN     KENNEDY                                        JANUARY         21,    2022




In   Re:         Michael       Sullivan       Kennedy,        applying           for        supervisory
                  writs,     19th    Judicial       District         Court,       Parish          of   East
                  Baton    Rouge,    No.    DC - 19- 06045.




BEFORE:          GUIDRY,      HOLDRIDGE,      AND    CHUTZ,    JJ.


        WRIT       DENIED    AS   MOOT.      The    record    of     the    Clerk       of    Court       of

East       Baton    Rouge     Parish       reflects      relator'    s    Motion       to    Quash     was

withdrawn at a hearing held on November                        30,       2021.


                                                   JMG
                                                   GH
                                                 WRC




COURT      OF APPEAL,        FIRST   CIRCUIT




        DEPUTY tLERK OF COURT
                 FOR   THE   COURT